DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/18/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species 1 of each of Species Groups 1 and 2, in the reply filed on 3/18/2022, is acknowledged. Claims 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 18 claims a first loading density greater than 0.5 g/cc and a second loading density less than 0.4 g/cc. The applicant cites [0040] as support but [0040] only discloses a first density of 0.8, 0.7, 0.6 or 0.5 g/cm and a second density of 0.4, 0.3, 0.2 or 0.1 g/cm. The specification discloses points within the claimed ranges but not the entire claimed ranges. The claim limitations are not commensurate in scope with the specification teachings. 
Claim 20 claims a first loading density greater than 0.8 g/cc and a second loading density less than 0.1 g/cc. The applicant cites [0040] as support but [0040] only discloses a first density of 0.8, 0.7, 0.6 or 0.5 g/cm and a second density of 0.4, 0.3, 0.2 or 0.1 g/cm. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22, 24 and 26-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 8,314,038 to Rockenfeller or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 8,314,038 to Rockenfeller in view of USPAP 2006/0080897 to O’Neal, USPAP 2012/0269995 to Leighton, and/or USPAP 2008/0145629 to Anoshkina.
Claims 1, 21, 22 and 26, Rockenfeller discloses a multilayer composite ballistic panel having regions of differing densities, comprising: at least one boron carbide layer (inherently hardened layer configured to crack or shatter when struck by a ballistic projectile); at least one first layer of woven fabric material comprising metal salt, oxide, hydroxide or hydride polar bonded onto the at least one first layer of material, the first layer having a first density; at least one second layer of woven fabric material comprising metal salt, oxide, hydroxide or hydride polar bonded onto the at least one second layer of woven fabric material, the second layer having a second density; and at least one third layer of woven fabric material having a third density and comprising metal salt, oxide, hydroxide or hydride polar bonded onto the at least one third layer of woven fabric material, the third layer having a third density, wherein the at least one second layer is disposed between the at least one first layer and the at least one third layer, wherein the at least one second layer is inherently configured to mitigate stress propagation into the third layer caused by deformation of the at least one first layer, wherein the second density is less than the first and third densities inherently mitigating the stress propagation (see entire document including column 1, line 31 through column 4, line 65 and column 8, lines 34-42). 
Regarding the at least one second layer being configured to mitigate stress propagation into the third layer caused by deformation of the at least one first layer, considering that the applied prior art discloses a substantially identical multilayer composite ballistic panel in terms of structure and materials, the claimed property appears to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Regarding the first layer having a first density, the second layer having a second density, and the third layer having a third density, wherein the second density is less than the first and third densities, Rockenfeller discloses that the multilayer ballistic panel may comprise 10-50 different material layers such as alternating fabric layers of S-glass yarns and aramid yarns (column 4, lines 48-65 and column 7, lines 47-63). The Office takes official notice (now admitted prior art) that S-glass has a density of about 2.5 g/cm3 and aramid has a density of about 1.4 g/cm3. Two S-glass yarn layers may be considered the claimed first and third layers and one (intermediate) aramid yarn layer may be considered the claimed second layer. The first (S-glass) layer has a first (material) density of 2.5 g/cm3, the second (aramid) layer has a second (material) density of 1.4 g/cm3, and the third (S-glass) layer has a third (material) density of 2.5 g/cm3. 
In the event that it is shown that Rockenfeller fails to teach or suggest a first layer having a first density, a second layer having a second density, and a third layer having a third density, wherein the second density is less than the first and third densities, Rockenfeller discloses that different combinations of weave and salt densities may be selected throughout the composite panel layers to achieve any desirable weight and strength characteristics or specifications of an article (column 7, lines 30-46). O’Neal, Leighton, and Anoshkina each disclose that it is known in the ballistic resistant art to construct a multilayer composite with a first layer having a first density, a second (middle) layer having a second density, and a third layer having a third density, wherein the second density is less than the first and third densities. O’Neal discloses that a low-density second (middle) layer aids in slowing incoming ballistic projectiles and absorbs their energy (see entire document including [0004] and [0005]), Leighton discloses that a low-density second (middle) layer provides shock impedance that protects the third layer from impact induced shock waves and that the second layer also ensures that any stretching, bowing, or penetration of the first layer does not impact the third layer (see entire document including [0003], [0008], [0035], [0036] and [0057]), and Anoshkina discloses that a low-density second (middle) layer absorbs 
Claim 2, the first density may be greater than the third density (column 4, lines 48-65 and column 7, lines 47-63). 
Claim 3, the first density may be at least 10% greater than the second or third densities (column 4, lines 48-65 and column 7, lines 47-63). 
Claim 4, the first density may be less than the third density (column 4, lines 48-65 and column 7, lines 47-63).
Claim 5, at least one fourth layer of woven fabric material may have a fourth density and comprising metal salt, oxide, hydroxide or hydride polar bonded onto the at least one fourth layer of woven fabric material (column 1, line 31 through column 4, line 65). 
Claims 6 and 28, the first layer may have a different density of bonded metal salt, oxide, hydroxide or hydride than the second layer (column 3, lines 48-59). 
Claims 7 and 29, the first layer may have a greater density of bonded metal salt, oxide, hydroxide or hydride than the second layer (column 3, lines 48-59). 
Claims 8 and 30, the first layer may have a different metal salt, oxide, hydroxide or hydride compound bound to the woven fabric material than the second layer (column 4, lines 17-29). 
Claims 9 and 31, the third layer may have a different metal salt, oxide, hydroxide or hydride compound bound to the woven fabric material than the second layer (column 4, lines 17-29).

Claim 11, the first layer may have a different S-2 glass, polyamide, polyphenylene sulfide, polyethylene, high modulus polyethylene, carbon or graphite woven fabric material than the second layer (column 4, lines 48-65).
Claim 12, the third layer may have a different woven fabric material than the second layer (column 4, lines 48-65).
Claim 13, the third layer may have a different S-2 glass, polyamide, polyphenylene sulfide, polyethylene, high modulus polyethylene, carbon or graphite woven fabric material than the second layer (column 4, lines 48-65).
Claim 14, the at least one first layer of woven fabric and the at least one second layer of woven fabric may have a different weave pattern (column 3, lines 35-47). 
Claim 15, Rockenfeller does not appear to specifically mention at least one first layer of woven fabric having a first filament diameter and at least one second layer of woven fabric having a second filament diameter, wherein the first and second filament diameters are different, but Rockenfeller does disclose that weave density may vary between layers (column 3, lines 35-47). The Office takes official notice (now admitted prior art) that it is known in the art to vary weave density by varying filament diameter. Therefore, it would have been obvious to one having ordinary skill in the art to vary the filament diameter, as claimed, motivated by a desire to vary weave density. 
Claim 16, the at least one first layer of woven fabric material may have a first loading density of metal salt, oxide, hydroxide or hydride polar bonded onto the at least one first layer of material and the at least one second layer of woven fabric material may have a second loading density of metal salt, oxide, hydroxide or hydride polar bonded onto the at least one second layer of material, and the first and second loading densities may be different (column 3, lines 48-59). 

Claims 18 and 20, Rockenfeller discloses that the first loading density may range from 0.1 to 1.0 g/cm3 and the second loading density may be reduced by 1 to 10% or more for each additional layer (paragraph bridging columns 3 and 4). Plus, Rockenfeller discloses that the loading density is a known result effective variable that effects impact force absorption and impact force spreading (paragraph bridging columns 3 and 4). Therefore, it would have been obvious to one having ordinary skill in the art to vary the loading density, such as claimed, based on the ballistic panel intended use and the desired ballistic panel properties. 
Claim 19, Rockenfeller discloses that different combinations of loading densities may be selected throughout the composite panel layers to achieve any desirable weight and strength characteristics or specifications of an article (column 7, lines 30-46). O’Neal, Leighton, and Anoshkina each disclose that it is known in the ballistic resistant art to construct a multilayer composite with a first layer having a first density, a second (middle) layer having a second density, and a third layer having a third density, wherein the second density is less than the first and third densities. O’Neal discloses that a low-density second (middle) layer aids in slowing incoming ballistic projectiles and absorbs their energy (see entire document including [0004] and [0005]), Leighton discloses that a low-density second (middle) layer provides shock impedance that protects the third layer from impact induced shock waves and that the second layer also ensures that any stretching, bowing, or penetration of the first layer does not impact the third layer (see entire document including [0003], [0008], [0035], [0036] and [0057]), and Anoshkina discloses that a low-density second (middle) layer absorbs impact or shock energy and serves as a crack-arrestor (see entire document including [0010] and [0013]-[0017]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the multilayer composite ballistic panel of Rockenfeller with a first layer having a first loading density, a second layer having a second loading density, and a third layer having a third loading density, wherein the second loading density is less than the first and third loading 
Claims 24 and 27, the hardened layer may be provided on an outermost front or back surface of the multilayer composite ballistic panel (column 2, lines 57-67). It would have been obvious to one having ordinary skill in the art to place a hardened layer on both the front and back surface of the multilayer composite ballistic panel to provide the panel with the benefits of having a hardened layer at each location. 

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
The applicant asserts that Rockenfeller fails to teach or suggest the claimed hardened layer. The examiner respectfully disagrees. Rockenfeller discloses that the product may be placed on top of, behind, or between layers of other anti-ballistic material, such as layers of boron carbide (column 2, lines 57-67 and column 8, lines 34-42).
The applicant asserts that Rockenfeller fails to teach or suggest a second layer disposed between a first layer and third layer wherein the second layer has a density that is less than the density of the first layer and less than a density of the third layer. The examiner respectfully disagrees. Rockenfeller discloses that the multilayer ballistic panel may comprise 10-50 different material layers such as alternating fabric layers of S-glass yarns and aramid yarns (column 4, lines 48-65 and column 7, lines 47-63). S-glass has a density of about 2.5 g/cm3 and aramid has a density of about 1.4 g/cm3. Two S-glass yarn layers may be considered the claimed first and third layers and one (intermediate) aramid yarn layer may be considered the claimed second layer. The first (S-glass) layer has a first (material) density of 2.5 g/cm3, the second (aramid) layer has a second (material) density of 1.4 g/cm3, and the third (S-glass) layer has a third (material) density of 2.5 g/cm3.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789